BROADDUS, J.
— This ©ase was taken by appeal from the judgment of the Buchanan criminal court to the Supreme Court and from thence to this, as' that court had no jurisdiction. The plaintiff is a city of the second class and had in force an ordinance which reads as follows:
“No person or association, or companies of persons or corporation, shall carry on in this city, in person or by agent, the business of any kind of insurance without a license for that purpose, and the charge for such license shall be fifty dollars per year, and no license shall be issued for a shorter period than one year. Said license shall permit the insurance company securing the same to establish but one agency in said city on said license. Any person, or association or company of persons, or corporation, desiring to have more than one agency in this city, shall be required to take out a separate license for each agency, and the charge for such license for each additional agency shall be fifty dollars per year. Nothing in this section shall be so' construed as to relieve any person acting as agent for such companies from the payment of a license as insurance agent.”
The defendant carried on the business of insurance in plaintiff city without paying the license fee and taking out a license as required by said ordinance, whereupon proceedings were instituted against it in the police court of the city. The case was appealed to the criminal court where defendant demurred to the information, which demurrer was overruled. Judgment was rendered for plaintiff for $50, from which defendant appealed to the Supreme Court.
The right of plaintiff to impose said license tax on insurance companies was authorized by section 5508, Revised Statutes 1899. It is claimed by defendant that this section was repealed by implication by section 8043, idem, and that therefore the said ordinance ceased to *127have any vitality. The question arose in the case of the City of Lamar v. Adams, 90 Mo. App. 35, where this court held that section 5508, Revised Statutes, giving to cities of the fourth class the power to tax occupations for revenue was not in conflict with, nor repealed by said section 8043. As section 5508 applies to cities of both the second and fourth class, the case cited is decisive of this. The questions raised in the two cases are similar in every respect.
The cause is affirmed.
All concur.